Status of the Application
This Office action is in response to the Amendment and Remarks filed 17 December 2020.
The objection to claim 23 is withdrawn in view of Applicant’s amendment to the claims.
Applicant’s arguments concerning Applicant’s claim of priority for the instantly claimed subject matter on pages 5-6 of the Remarks is noted. The Examiner has addressed this issue in the Office action mailed 17 July 2020, item 5 on page 3 and the Office action mailed 18 December 2019, item 5 on page 4.
The rejection of claim 3 under 35 U.S.C. 112, second paragraph, is withdrawn in view of Applicant’s amendments to said claim. The rejection(s) of claims 21 and 22 is moot as those claims have been cancelled.
The rejection of claim 5 under 35 U.S.C. 112, second paragraph, is withdrawn based on Applicant’s arguments on pages 10-12 of the Remarks. Applicant’s arguments appear to assert that any transgene in the claimed barley plant of claim 5 must comprise an AHAS encoding nucleic acid comprising a serine to asparagine substitution in Domain E (IPSGG).
The rejection of claim 3 under 35 USC 102(b) in view of Dietrich is withdrawn in view of Applicant’s amendment to said claim.
The rejection of claim 3 under 35 USC 102(b) in view of Lee et al is withdrawn in view of Applicant’s amendment to said claim.
Election/Restrictions
Claim 1 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 January 2019.
Specification
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification fails to provide proper antecedent basis for the subject matter of instant claims 2, 3 and 6-19 (corrected). Specifically, the Specification fails to provide proper antecedent basis for a non-transgenic barley plant.
	Applicant argues that the Specification explains that “[t]he plants can be selected from maize, wheat…barley…for example, (on page 30, 2nd paragraph of the Specification) on pages 6-7 of the Remarks.
	Applicant’s argument is not persuasive. There are five (5) references to a barley plant in the instant Specification. The first is on page 22, 2nd paragraph, where Applicant discusses suitable methods for transforming or transfecting host cells including plant cells. The second-to-forth instance is on page 26, 3rd paragraph, where Applicant discusses suitable promoters useful for making said transformed plant cells including the 1ps2 or 1pt1 gene promoters from barley or the barley hordein-gene promoter. The fifth instance is on page 30, 2nd paragraph, Applicant discusses the plants produced by the methods of the present invention. On pages 15-30 Applicant describe isolating IMI genes, in particular using produces derived from cloned IMI genes T. aestivum to identify and/or clone IMI homologs in other organisms other than wheat plants and related species (page 15, 1st paragraph of the Specification). On page 16, 2nd paragraph, Applicant describes (partial) IMI polypeptides and polynucleotides from T. aestivum. Applicant describes in general isolated IMI polypeptides on page 17, 3rd paragraph of the Specification, probes and primers on page 20, 2nd paragraph of the Specification, and on page 29, 2nd paragraph, methods for increasing expression of IMI polynucleotides in either transgenic or not [sic] transgenic plant. Nowhere does Applicant describe a barley plant or a progeny thereof having a serine-to-asparagine substitution in Domain E of an AHAS gene, Applicant does not describe an isolated barley AHAS polynucleotide, nor does Applicant describe introgressing a wheat IMI gene into a barley plant.
	See University of California V. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997), which teaches that the disclosure of a process for obtaining cDNA from a particular organism and the description of the encoded protein fail to provide an adequate written description of the actual cDNA from that organism which would encode the protein from that organism, despite the disclosure of a cDNA encoding that protein from another organism.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 3, 4, 6-20 and 23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a barley plant or a progeny barley plant comprising a mutagenized AHAS nucleic acid comprising a serine to asparagine substitution in Domain E. Applicant claims methods of using same. Applicant asserts in the Remarks filed 17 March 2020 that the instant claims are directed to both a transgenic and a non-transgenic barley plant. The Examiner reads “a polynucleotide sequence” in claim 3 as directed to any polynucleotide dimer that would lie within SEQ ID NO: 1.
	Applicant describes a Triticum aestivum nucleic acid in instant SEQ ID NO: 1 encoding 26% of a mutagenized AHAS (IMI) polypeptide comprising a serine to asparagine substitution in Domain E at instant SEQ ID NO: 2. Applicant describes a Triticum aestivum plant comprising said nucleic acid predominantly by means of a deposit of biological material (see page 11, 2nd paragraph of the Specification).
	Applicant does not describe a barley plant with a mutagenized AHAS nucleic acid. Applicant does not describe a recombinant polynucleotide encoding an AHAS 
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	See Amgen Inc. v Chagai Pharmaceutical co., 18 USPQ 2d 1016 (Fed. Cir. 1991), which teaches that the conception of a chemical compound requires the inventor to be able to define the compound so as to distinguish it from other materials, and to describe how to obtain it rather than simply defining it solely by its principle biological property; thus, when an inventor of a gene, which is a chemical compound albeit a complex one, is unable to envision detailed constitution of the gene so as to distinguish it from other materials, as well as a method of obtaining it, the conception is not achieved until a reduction to practice has occurred, and until after the gene has been isolated.
	Applicant argues that "The subject matter of the claim need not be described literally (i.e., using the same terms . . .) in order for the disclosure to satisfy the description requirement." MPEP § 2163.02. Applicant argues that newly added claim elements can be found in the Specification "through express, implicit, or inherent disclosure." MPEP § 2163(I)(B). Applicant argues that "Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, [and] functional characteristics ...." MPEP § 2163(II)(A)(3)(b). (pages 8-9 of the Remarks).
nd paragraph of the Remarks).
	Applicant argues that the Specification broadly defines the term "plant" as including barley, among others. Applicant argues that one of ordinary skill in the art would recognize that use of the term "plant" throughout the Specification encompasses barley. Applicant argues that the Specification also broadly describes methods of modifying a plant's tolerance to imidazolinone herbicide comprising modifying the expression of an IMI nucleic acid in the plant, which encompasses barley. Applicant argues that while the nucleic acids can be located on or derived from different genomes, the Specification's use of the term "preferably" makes clear that they do not have to be. Applicant argues that barley or barley hybrid plants, may be bred to contain a wheat gene. Applicant argues that the present claims have express written description support in the original Specification. Applicant argues that one of ordinary skill in the art would readily conclude that Applicant had possession of the present claims in particular when 
	Applicant’s arguments have been fully considered but are not found to be persuasive. There are five (5) references to a barley plant in the instant Specification. The first is on page 22, 2nd paragraph, where Applicant discusses suitable methods for transforming or transfecting host cells including plant cells. The second-to-forth instance is on page 26, 3rd paragraph, where Applicant discusses suitable promoters useful for making said transformed plant cells including the 1ps2 or 1pt1 gene promoters from barley or the barley hordein-gene promoter. The fifth instance is on page 30, 2nd paragraph, Applicant discusses the plants produced by the methods of the present invention. On pages 15-30 Applicant describe isolating IMI genes, in particular using produces derived from cloned IMI genes of T. aestivum to identify and/or clone IMI homologs in other organisms other than wheat plants and related species (page 15, 1st paragraph of the Specification). On page 16, 2nd paragraph, Applicant describes (partial) IMI polypeptides and polynucleotides from T. aestivum. Applicant describes in general isolated IMI polypeptides on page 17, 3rd paragraph of the Specification, probes and primers on page 20, 2nd paragraph of the Specification, and on page 29, 2nd paragraph, methods for increasing expression of IMI polynucleotides in either transgenic or not [sic] transgenic plant. Nowhere does Applicant describe a barley plant or a progeny thereof having a serine-to-asparagine substitution in Domain E of an AHAS gene, Applicant does not describe an isolated barley AHAS polynucleotide, nor does Applicant describe introgressing a wheat IMI gene into a barley plant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 5, 7-17, 19, 20 and 23 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dietrich (U.S. Patent 5,767,361).
	Dietrich discloses a mature plant, seed and pollen having been transformed with a sequence encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine at claims 1-3. The AHAS enzyme disclosed by Dietrich comprise a wild type Domain A (instant SEQ ID NO: 7). Dietrich discloses that said plant can be barley at the paragraph spanning columns 6-7. Dietrich discloses that the novel herbicide resistant plants enables…methods of growing crop plants in the presence of imidazolinones (column 3, lines 16-22) and that imidazolinones are used to effectively destroy weeds (column 1, lines 29-53). Dietrich discloses that imidazolinones are typically used to clear weeds (the treating step recited in instant claim 23). Dietrich discloses using imazethapyr in Figure 1. Dietrich discloses cultivating the seed in the presence of at least one imidazolinone at claim 20 (treating said seed as recited in instant claim 19). At instant claim 9, the structure disclosed by 
	Applicant argues that Dietrich fails to disclose or suggest a barley plant or progeny thereof wherein the AHAS nucleic acid encodes the sequence of Domain E of a plant of wheat line Gunner 208, a sample of seed of said wheat line having been deposited with the American Type Culture Collection (ATCC) under Patent Deposit Designation No. PTA-4214, said Domain E of wheat line Gunnar 208 comprising SEQ ID NO: 11, wherein serine at amino acid residue position 3 of SEQ ID NO: 11 is substituted with asparagine. Applicant argues that the present claims are not anticipated by Dietrich (page 13 of the Remarks).
	Applicant’s argument is not found to be persuasive. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. Claim 2 recites that the AHAS nucleic acid encodes the Domain E of a plant of wheat line Gunner 208, a structure found in the AHAS nucleic acid taught by Dietrich. The instant claims fail to structurally distinguish the claimed invention from the structure of the prior art.
Claims 2, 6-13 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (2011 PNAS).
	Because each claim is given a single priority date, as stated above the instantly rejected claims have been given the priority date of 4 March 2013.
et al disclose a barley plant comprising a mutagenized AHAS nucleic acid encoding an IMI polypeptide wherein Domain E comprises a serine to asparagine substitution having increased tolerance to an imidazolinone herbicide (see the Abstract on page 8909, left column, 1st paragraph). Lee et al inherently disclose a plant part, a plant cell and a seed (see page 8910, left column). The Examiner notes that instant claims 7-9 and 20 recite an inherent property of the plant of claim 2, and Lee et al discloses that the mutated barley plant has increased tolerance to imazamox in Figure 1 on page 8910. Hence, Lee et al had previously disclosed the claim limitations.
	Applicant maintains that Lee is not proper cited art under 35 U.S.C. § 102. Lee was published in 2011, while the pending claims have a priority date of July 10, 2002. As such, Lee does not qualify as prior art under pre-AIA  35 U.S.C. § 102(b) because Lee was not "patented or described in a printed publication in this or a foreign country ... more than one year prior to the date of application for patent in the United States" as required under pre-AIA  35 Application U.S.C. § 102(b). Applicant maintains that Lee is not proper cited art, and requests that this rejection be withdrawn (pages 13-14 of the Remarks).
	Applicant’s assertion is not found to be persuasive as addressed in detail above in the rejection 35 USC 112, first paragraph, for lack of adequate written description. The Examiner has found support under 35 U.S.C. 112, first paragraph, for the claimed subject matter at the earlies in parent application 13/784,037 filed 4 March 2013. Consequently, Lee et al would qualify as prior art under 35 U.S.C. 102(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 5-20 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (2011 PNAS) in view of Dietrich (U.S. Patent 5,767,361).
	Lee et al teach a barley plant comprising a mutagenized AHAS nucleic acid encoding an IMI polypeptide wherein Domain E comprises a serine to asparagine substitution having increased tolerance to an imidazolinone herbicide (see the Abstract on page 8909, left column, 1st paragraph). 
	Lee et al do not specifically teach a method of controlling weeds or applying herbicide to a seed.
	Dietrich teaches a mature plant, seed and pollen having been transformed with a sequence encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine at claims 1-3. The AHAS enzyme taught by Dietrich comprise a wild type Domain A (instant SEQ ID NO: 7). Dietrich teaches that said plant can be barley at the paragraph spanning columns 6-7. Dietrich teaches that the novel herbicide resistant plants enables…methods of growing crop plants in the presence of imidazolinones (column 3, lines 16-22) and that imidazolinones are used to effectively destroy weeds (column 1, lines 29-53). Dietrich teaches that imidazolinones are typically used to clear weeds (the treating step recited 
	It would have been prima facie obvious to one of ordinary skill in the art before the claimed invention to modify the teachings of Lee et al using the teachings of Dietrich to use the barely plant of Lee et al in method of controlling weeds in a filed as taught by Dietrich, including apply an imidazolinone herbicide to either the seed or the plant of Lee et al. Lee et al teaches it was desirable in the art at the time of Applicant’s invention to produce an herbicide tolerant barley line on page 8909, left column, 2nd paragraph. Given the teachings of both Lee et al and Dietrich, one of ordinary skill in the art would have had a reasonable expectation of success.
	Applicant argues that in order to be used in an obviousness rejection under 35 U.S.C. § 103, a prior art reference must nonetheless qualify as prior art under 35 U.S.C. § 102. Applicant argues that Lee is not qualifying art as it was published after the filing date of the instant application. Applicant argues that Lee, like Dietrich, fails to teach or suggest a barley plant or progeny thereof wherein the AHAS nucleic acid encodes the sequence of Domain E of a plant of wheat line Gunner 208, a sample of seed of said wheat line having been deposited with the American Type Culture Collection (ATCC) under Patent Deposit Designation No. PTA-4214, said Domain E of wheat line Gunnar 208 comprising SEQ ID NO: 11, wherein serine at amino acid residue position 3 of SEQ ID NO: 11 is substituted with asparagine (page 14 of the Remarks).
et al would qualify as prior art under 35 U.S.C. 102(b).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663